Citation Nr: 0502776	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  97-13 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The appellant 
appealed, and in November 1998, the Board denied the claim.  
Specifically, the Board determined that a March 1993 RO 
decision, which denied a claim for service connection for 
PTSD, was final, and that therefore the instant claim was in 
fact a claim that new and material evidence had been 
submitted to reopen the claim for service connection for 
PTSD.  See 38 U.S.C.A. § 5108.  The Board determined that new 
and material evidence had been presented to reopen the claim, 
however, the Board denied the claim on the merits.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "CAVC").  
In an Order, dated in June 1999, the CAVC dismissed the claim 
for lack of jurisdiction.  The veteran appealed to the U.S. 
Court of Appeals for the Federal Circuit Federal Circuit 
("Federal Circuit").  In 2002, the Federal Circuit reversed 
the CAVC's dismissal and remanded the claim.  In October 
2003, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the CAVC 
vacate and remand the Board's November 1998 decision.  That 
same month, the CAVC issued an Order vacating and remanding 
the November 1998 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that he has PTSD as a result of his 
service in the Republic of Vietnam.  He has argued that he 
participated in combat, and he is shown to have been awarded 
the Combat Infantryman Badge (CIB).  The veteran is therefore 
shown to have participated in combat, and his statements and 
testimony regarding the claimed stressors must therefore be 
accepted to the extent that they are consistent with the 
circumstances, conditions, and hardships of his service.  See 
38 U.S.C.A. § 1154(b) (West 2002).  

However, the claims file contains a significant amount of 
conflicting medical evidence as to whether the veteran has 
PTSD.  See generally Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  In this regard, it appears that the 
development of this claim has been stalled by the appellate 
process.  Specifically, a review of the claims file shows 
that the veteran was most recently afforded a VA PTSD 
examination over six years ago, in December 1997.  Since that 
time, VA hospital and outpatient treatment reports, dated 
between 1998 and 1999, have been associated with the claims 
file.  These reports show treatment for psychiatric symptoms, 
and they contain inconsistent diagnoses that included PTSD, 
schizophrenia, and atypical depression.  VA's fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the Board concludes that a remand is required 
for the scheduling of VA examinations.  With regard to the 
examinations to be scheduled, the Board notes that it does 
not appear that the veteran has ever received psychological 
testing.  On remand, VA psychiatric and psychological 
evaluations based on examination and review of the entire 
record are in order.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Finally, the Board notes that the claims file does 
not contain any medical evidence dated after 1999.  On 
remand, the RO should attempt to obtain all records of 
psychiatric treatment dated after 1999.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for psychiatric symptoms since 
1999 (i.e., since the most recent medical 
evidence of record), which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  The veteran should be afforded VA 
psychiatric and psychological 
evaluations, to assess the nature and 
etiology of all psychiatric disability 
present and the proper diagnoses thereof, 
specifically to include whether post-
traumatic stress disorder is present.  
All necessary tests should be conducted.  
The psychological evaluation should 
include the MMPI-II, and any related or 
additional evaluative tests necessary to 
best evaluate the nature of any mental 
condition, and better assess the 
appropriateness of any diagnosis 
assigned.  The claims folder with a copy 
of this remand must be made available to 
the examiners for review in association 
with their examinations.  

3.  The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




